Title: To Thomas Jefferson from Thomas Nelson, 10 May 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
4 Mile Creek May 10 1781 9 o clock p m

I am just returnd from Malern [Malvern] Hills from whence we could discover the Enemys Boats lying off City point. From the smoak on that side of the River I conclude they have encamp’d at some small distance from the River. A party of their Horse were last night at Petersburg. None have landed on this side, some sailors excepted, who landed in the lower part of Charles City and took off a quantity of Corn from Mrs. Minzies I am informed that the light Horse under Colo. Call are to be discharg’d in eight days from this time, which will put us entirely in the power of the Enemy, already an overmatch for us in Cavalry, unless others can be induc’d to enter from the Counties whence the reliefs of Militia come. I mention this matter that measures may be adopted to remedy the great inconveniency that will arise from the discharge of the present Corps.
I am Dear Sir Your Obedt Sert,

Thos Nelson jr.


It will be impossible to give you frequent intelligence of the movements of the Enemy without more Cavalry or Expresses. The Cavalry that we have are oblig’d to be constantly on the Enemy’s lines.

